  Case 2:21-cr-00049-WFN           ECF No. 45       filed 06/11/21     PageID.267 Page 1 of 1

      United States District Court, Eastern District of Washington
                            Magistrate Judge John T. Rodgers
                                        Spokane

 USA v. RONALD CRAIG ILG                                Case No. 2:21-CR-0049-WFN-1

 Defendant’s Motion to Re-open Detention Hearing:                                        06/11/2021

 ☒ Melissa Orosco, Courtroom Deputy                 ☒ Richard Barker, US Atty
 ☒ Patrick J. Dennis, US Probation / Pretrial       ☒ James Goeke, US Atty
   Services (Telephonic)
 ☒ Defendant present ☒ in custody USM               ☒ Carl Oreskovich, Defense Atty
                                                    ☒ Andrew Wagley, Defense Atty
                                                    ☒ Interpreter NOT REQUIRED

 ☒ Defendant continued detained pending             ☐ Conditions of Release imposed
   further order of the Court
                                                    ☐ 199C Advice of Penalties/Sanctions

                                            REMARKS
        Defendant appeared, in custody, with counsel.
        The Court has reviewed Defendant’s Motion to Reopen Detention and sealed exhibits (ECF No.
34); Government’s Sealed Documents (ECF No. 44); Government’s Non-Scannable Exhibits;
Defendant’s Reply Memorandum (ECF No. 42); and victim and witness statements provided by
Government.
        Defense made factual proffers, reported Defendant would be able to post a $250,000 cash bond,
and argued why there are conditions which justify reconsidering the issues of detention and that such
conditions will reasonably assure Defendant’s appearance as required.
        Government made factual proffers and argued that there are no conditions which justify
reconsidering the issues of detention and that there are no conditions which will reasonably assure
Defendant’s appearance as required and/or the safety of any other person and the community.

       Rebuttal.

       The Court ordered:
           1. The Court took matter under advisement.
           2. Defendant shall be detained by the U.S. Marshal until further order of the Court.




Digital Recording/S-740 Time: 2:11 p.m. – 2:13 p.m. RECESS 2:17 p.m. – 3:12 p.m. Page 1
